Citation Nr: 0017170	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  93-04 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Thereafter, the claims file was 
transferred to the Regional Office & Insurance Center (RO&IC) 
in St. Paul, Minnesota.

In a May 2000 letter, the veteran was advised that the Board 
member who held his Travel Board hearing in August 1993 was 
no longer with the Board and of his right to another hearing 
by a member of the Board.  It was indicated that, if the 
veteran did not respond within 30 days of the date of the 
letter, it would be assumed that he did not want an 
additional hearing and his appeal would be continued.  The 
veteran did not respond to the letter within the allotted 30 
days.  Accordingly, the issue is currently before the Board 
for appellate consideration.

The veteran also perfected his appeal with regard to his 
claims of entitlement to service connection for hearing loss, 
hypertension, residuals of a groin injury and low back 
condition.  However, the evidence of record indicates that he 
withdrew his claim for service connection for hypertension in 
March 1993 and withdrew his claims for service connection for 
hearing loss, residuals of a groin injury and low back 
condition in June 1999.  Accordingly, these issues are no 
longer before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for a left 
ankle disability is not plausible.


CONCLUSION OF LAW

The claim for service connection for a left ankle disability 
is not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran complained of 
trauma to his left ankle in July 1989.  There was minimal 
tenderness to the lateral aspect with no edema, erythema or 
deformity.  There was good pulse and sensation with full 
range of left ankle motion.  The assessment was posttraumatic 
pain.  There was no subsequent complaints, treatment or left 
ankle diagnoses.  The veteran's June 1991 medical history 
shows no complaints of foot trouble; however, it was noted 
that his ankle swelled.  However, it was not indicated 
whether he was referring to the left or the right ankle.  The 
accompanying separation examination report shows that the 
veteran's lower extremities and feet were normal.

During a July 1992 VA general medical examination the veteran 
related a history of chronic left ankle pain.  Objectively, 
the examiner found no residual left ankle condition.  X-ray 
studies showed no evidence of fracture, dislocation at the 
ankle joint.

During his August 1993 hearing before a former member of the 
Board, the veteran stated that he had twisted and sprained 
his left ankle several times during his service, only to have 
it wrapped and treated with ice at field stations without the 
benefit of X-ray studies.  He complained of left ankle 
disability at the time of his discharge, but had not sought 
any treatment for his ankle since his discharge from service.  
He wore high-top shoes to work because of his left ankle 
disability.  

The veteran has submitted no further treatment records or 
evaluations of his alleged left ankle disability.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999)

The first element of a well-grounded claim is evidence of a 
present disability.  Although the veteran contends that he 
currently has a left ankle condition as a result of an 
inservice injury, he has failed to produce competent medical 
evidence of any current left ankle disorder.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, absent 
a present disability, there can be no nexus; thus a second 
element for a well-grounded claim is absent.  As noted 
previously, the veteran is competent to provide evidence of 
visible symptoms, but not competent to provide evidence that 
requires medical knowledge or that involves medical causation 
or a medical diagnosis.  Grottveit, 5 Vet. App. at 93; 
Espiritu 2 Vet. App. at 494.

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for a left ankle condition.  Therefore, the duty 
to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  



ORDER

Service connection for left ankle condition is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

